DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, reference to “the teeth” appears somewhat confusing since multiple teeth have been set forth previously.  Which teeth are being referenced?
In claim 9, line 12, reference to “the teeth” appears somewhat confusing since multiple teeth have been set forth previously.  Which teeth are being referenced?



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view of Tautz (US patent 2,265,407).
	The patent to McCaleb discloses the invention substantially as is claimed.  McCaleb discloses a windshield wiper system (fig. 1) comprising a wiper blade (27) engaging with a windshield (64) for movement thereon across a maximum sweep angle of substantially 100 degrees (page 1, lines 84+), a sector gear (23, figs. 3, 7), a wiper arm (26) coupled at opposite ends to the wiper blade and the sector gear, a bi-directional motor (20) including a motor shaft (21) with a pinion (22) thereon engaged with the sector gear.  The bi-directional motor is operable to drive rotations of the pinion and sector gears in opposite direction via the motor shaft to thereby drive opposite movements of 
The patent to McCaleb discloses all of the above recited subject matter with the exception of mechanical stops on the sector gear in the form of end teeth to prevent loss of engagement between the pinion and sector gears, sidewalls of the sector gear being curved towards the end teeth, and particular sector gear angle extensions/dimensions for particular maximum sweep angles.
	The patent to Tautz discloses the use of mechanical stops (70, fig. 6) on sector gear (65) to prevent undesired movement of such sector gear, and attached structure thereof, relative to the driving pinion (66).  The sector gear (65) has a curved sidewall (fig. 6), at least on one side thereof, leading to one of such stops.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of McCaleb with mechanical stops on the sector gear, as clearly suggested by Tautz, to prevent undesired movement of the sector gear, and thus the driven wiper blade, relative to the driving pinion.  Note that such stops so provided would provide for loss of engagement prevention as claimed.  Such stops so provided on the sector gear of McCaleb are deemed end teeth as far as defined and, as clearly shown in Tautz, are larger than the primary teeth of the sector gear.
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to curve the sidewalls of the sector gear, in a manner as suggested by Tautz, to at least reduce required material for such sector gear, providing a weight and cost savings for material.  Further, such appears little more than a mere choice of design as to the particular shape of the sector gear with no particular criticality to such shape disclosed.


	With respect to claims 6 and 9, the control system of McCaleb shown in figure 9 is deemed a closed loop control system, at least as far as claimed.  The control circuitry shown contains a mechanical switching device (page 1, line 84-page 2, line 45) therein functioning within a control loop to control reversing of the motor.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view Tautz (US patent 2,265,407), as applied to claims 1 and 9 above, and further in view of Quackenbush (US patent 1,718,760).

The patents to McCaleb and Tautz disclose all of the above recited subject matter including the sector gear (23, fig. 3) having a portion thereof mounted on a wiper shaft (24) for rotation therewith. The patent to McCaleb fails to disclose a wiper shaft arm to which the wiper arm is coupled, extending radially outwardly from the wiper shaft.  McCaleb shows the wiper arm (26) coupled directly to the wiper shaft (24).
	The patent to Quackenbush discloses a wiper system (figs. 1, 2) wherein the wiper arm (8), which supports a wiper blade (5, 6), is pivotally coupled to a wiper shaft arm (4) extending radially outwardly from a wiper shaft (2).  Such enables movement of the wiper blade away from the surface to be wiped such that it can be cleaned (page 2, lines 8-29).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified wiper system of McCaleb with a wiper shaft arm pivotally coupling the wiper arm to the wiper shaft, as clearly disclosed by Quackenbush, to enable pivoting of the wiper blade away from the surface being wiped such that is can be cleaned.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view Tautz (US patent 2,265,407), as applied to claims 1 and 9 above, and further in view of Ishikawa et al (US patent 4,742,280).
	The patents to McCaleb and Tautz disclose all of the above recited subject matter, including the motor at least indirectly driving the wiper blade via the wiper shaft (24).  McCaleb discloses all of the above, with the exception of the bi-directional motor applying forward and reverse braking to the wiper blade.



	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified wiper system of McCaleb with motor reversing control circuitry that employs dynamic braking, as clearly suggested by Ishikawa, instead of the mechanical switching unit control circuity, to provide enhanced motor control which slows the motor before changing rotation direction.  Such reduces strain on the motor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view Tautz (US patent 2,265,407), as applied to claim 9 above, and further in view of Wegner et al (US patent 9,079,567).
	The patents to McCaleb and Tautz disclose all of the above recited subject matter with the exception of the control system employing sensors for sensing rotational condition of the motor and used to control the wiper motor.
	The patent to Wegner et al discloses a wiper system (figs. 1, 3) wherein a wiper blade (115) is driven over a windshield (110) via wiper arm (120) by a wiper motor (130).  Motor control circuity (135) is provided to control the wiper motor.  A position sensor (155) scans positions of the wiper motor, wiper arm and/or drive mechanism (125) and feeds such to the motor control to enable desired control thereof.


.

Response to Arguments

Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.   Applicant argues that McCaleb fails to disclose mechanical stops as end teeth.  While such is true, Tautz is relied upon to teach such.  As set forth above, the stops of Tautz are deemed end teeth, at least as far as defined.  Applicant’s argument that Tautz does not disclose curved sidewalls for the sector gear is noted but not particularly persuasive.  As set forth above, Tautz does disclose curving one of the sidewalls of the sector gear as clearly shown in figure 6.  Curving of the sector gear sidewalls of McCaleb in light of such teaching appears obvious as both a mere design choice, as there appears no criticality of such shaping, and as a means of reducing material requirements for the sector gear thus reducing material to reduce costs and save weight.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
22 October 2021